DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-32 are currently pending. Claims 1 and 13-15 have been amended. Claims 21-32 have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, 22, 23, 25, 26, 28, 29, 31, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including obtaining reference information. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time less than the lower limit of the normal range tends to increase, based on the biogas information acquired in a pregnancy period of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting information related to stress of the user to an information terminal, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputting information related to stress of the user to an information terminal does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted information related to  stress, nor does the method use a particular machine to perform the Abstract Idea. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring, via a network, biogas information representing a concentration of 2-ethylheanoic acid of a user acquired by a sensor including a detector that detects the 2-ethylheanoic acid discharged from a skin surface of the user and obtaining reference information representing a lower limit of a normal range of the concentration of 2-ethylhexanoic acid per unit period of time. Acquiring bio information by a sensor including a detector is well-understood, routine and conventional activity for those in the field of medical diagnostics. The sensor is also a generic sensor/detector, which is commonly used in the field of medical diagnostics, as the recitation of the detector that selectively detects the 2-ethylhexanoic acid from a mixture containing two or more kinds of substrate also does not further provide any specific or unique features of the detector. There is no specificity to the sensor. Further, the obtaining reference information step is each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and obtaining activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 13 and 15.
Regarding claim 13, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited sensor is a generic sensor configured to perform pre-solutional data gathering activity, the information terminal is a generic device configured to perform outputting information, and the server device is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data analyzing and the display of data. The comparing and calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. In particular, claims 19 and 20 recite “recognizing, by the user or a counseling business operator, the stress from the outputted information in order to manage the stress to prevent postpartum depression.” This merely adds onto the abstract idea and does not tie the abstract idea into a practical application as this step does not describe how a change if effected. Claims 22, 23, 25, 26, 28, 29, 31, and 32 merely further define 2-ethylhexanoic acid and recite WURC activity of the sensor. Fig. 8 of the current application shows different components of the detector, which is also mentioned in claims 21, 24, 27, and 30, which is significantly more than the abstract idea as the ionizer is not a well-understood, routine, and conventional element for detectors to one of ordinary skill in the art. Examiner recommends to amend the independent claims to include the subject matter of claims 21, 24, 27, and 30 to overcome the 35 U.S.C. 101 rejection.
Allowable Subject Matter
Claims 21, 24, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that the amendments to the independent claims overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as the claims merely recite steps of acquiring data, obtaining reference information to compare the acquired data with, and outputting the comparison. Amending the independent claims to include the detector selectively detecting the 2-ethylhexanoic acid is insignificant extra-solution activity of data gathering. It is noted that Examiner has discussed with Mr. Imam to include the ionizer and/or filter into the independent claims as it would provide specific and unique structure to the detector with would be significantly more than the abstract idea. Examiner still stands with this suggestion. It is noted that claim 21, 24, 27, and 30 include the ionizer and amending the independent claims to include the subject matter of claims 21, 24, 27, and 30 would overcome the 35 U.S.C. 101 rejection. As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791